Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on March 17, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-4 and 6-13 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 03/17/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-4 and 6-13 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1 and 2 identify the distinct features,” to provide a plurality of associated reference tables organized and associated in accordance with a reference storage model; calculate a first similarity score between the source dataset and a first reference table of the reference tables based on common attributes in the source dataset and a join of the first reference table with at least one further reference table of the reference tables having a relationship with the first reference table wherein calculating the first similarity score comprises calculating a partial similarity score between the source dataset and each table of the first reference table and the at least one further reference table based on respective common attributes and combining the partial similarity scores by weighting the partial similarity scores in accordance with the order and a direction of the relationship between the first reference table and each of the at least one further reference table, wherein the at least one further reference table is selected based on at least one of the further reference table has a direct relationship with the first reference table, the further reference table has an indirect relationship with the first reference table, and the number of common attributes between the source dataset and the further reference table is smaller than the number of common attributes between the source dataset and the first reference table; classify the source dataset by determining using at least the calculated first similarity score whether the source dataset is organized as the first reference table in accordance the reference storage model”, which are not taught or suggested by the prior art of records.

Claims 1-4 and 6-13 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-4 and 6-13 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163